Citation Nr: 1027711	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  06-34 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 
percent for diabetes mellitus, type II with peripheral neuropathy 
of hands and feet.  

2.  Entitlement to service connection for hypertension to include 
as secondary to service-connected diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel





INTRODUCTION

The Veteran had active service from March 1962 to July 1982.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In May 2009, the Board remanded the Veteran's claims for 
additional development.  As will be described in greater detail 
below, the Board finds that the remand directives have been 
substantially completed and that, therefore, no further 
development is necessary prior to a final adjudication of the 
Veteran's appeal.  See Stegall v. West, 11 Vet. App. 268 (1998) & 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The service-connected diabetes mellitus, type II, does not 
require a regulation of activities.

3.  The record shows that the Veteran has mild, incomplete 
paralysis of both of his lower extremities and both of his hands.  

4.  Hypertension was not shown in service or until many years 
thereafter and is not associated in any way to such active duty 
or the service-connected 
diabetes mellitus, type II.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 20 
percent for diabetes mellitus, type II, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.119, Diagnostic Code (DC) 7913 (2009).

2.  The criteria for the assignment of a separate rating of 10 
percent for peripheral neuropathy of the right lower extremity 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.124a, DC 8520 (2009).

3.  The criteria for the assignment of a separate rating of 10 
percent for peripheral neuropathy of the left lower extremity 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.124a, DC 8520 (2009).

4.  The criteria for the assignment of a separate rating of 10 
percent for peripheral neuropathy of the right hand have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.124a, DC 8515 (2009).

5.  The criteria for the assignment of a separate rating of 10 
percent for peripheral neuropathy of the left hand have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.124a, DC 8515 (2009).

6.  Hypertension was not incurred in, or aggravated by, active 
military service and is not proximately due to, the result of, 
the service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that pertains 
to the claim.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective May 
30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
Veteran to provide any evidence in the Veteran's possession that 
pertains to the claim.  38 C.F.R. § 3.159(b)(1).

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  The claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration.  Finally, the notice must provide 
examples of the types of medical and lay evidence that the 
Veteran may submit (or ask the VA to obtain) that are relevant to 
establishing her or his entitlement to increased compensation.  
However, the notice required by section 5103(a) need not be 
specific to the particular Veteran's circumstances; that is, VA 
need not notify a Veteran of alternative diagnostic codes that 
may be considered or notify of any need for evidence 
demonstrating the effect that the worsening of the disability has 
on the particular Veteran's daily life.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be 
provided prior to an initial unfavorable decision by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Nevertheless, in this case, the Veteran is challenging the 
initial disability rating assigned following the grant of service 
connection for diabetes mellitus, type II with peripheral 
neuropathy of the hands and feet.  In Dingess, the United States 
Court of Appeals for Veterans Claims (Court) held that, in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Id. at 490-91.  
§§ 5104 & 7105 and 38 C.F.R. § 3.103 are for application.  Id.  

Here, the Veteran's claim for an increased rating for his 
service-connected diabetes essentially fall within this fact 
pattern.  Prior to the RO's November 2004 grant of service 
connection for diabetes, the Veteran was notified (by an August 
2004 letter) of the evidence needed to establish that underlying 
issue.  After receiving notice of the award of service connection 
for this disability here at issue, the Veteran perfected a timely 
appeal with respect to the rating initially assigned to the 
grant.  Clearly, no further section 5103(a) notice is required 
for this increased rating claim.  

As for the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 38 C.F.R. 
§ 3.103, the record shows that the Veteran has been provided with 
various communications [including the notice of the November 2004 
rating decision, the September 2006 statement of the case (SOC), 
and the May 2010 supplemental statement of the case (SSOC)] that 
contain notice of VA's rating criteria, his appellate rights, a 
summary of relevant evidence, citations to applicable law, and a 
discussion of the reasons for the decision made by the agency of 
original jurisdiction.  In short, the procedural requirements of 
the law have been satisfied.  No further due process development 
of notification of this increased rating claim is required.   

Furthermore, with respect to the service connection claim on 
appeal, the notification requirements have been met.  The record 
reveals that the Veteran was sent a notification letter in August 
2004 prior to the initial adjudication of the claim in November 
2004.  Although the August 2004 letter informed the Veteran of 
the evidence necessary to establish direct service connection, 
the letter did not address secondary service connection.  In 
accordance with the May 2009 remand directives, the RO sent the 
Veteran an appropriate notification letter in July 2009, 
addressing the requirements to establish service connection for 
hypertension on a direct and secondary basis.  The Board 
recognizes that the July 2009 letter was not sent prior to 
initial adjudication of the claim.  However, the Veteran was 
given an opportunity to respond following this notice, and the 
claim was subsequently readjudicated in a May 2010 supplemental 
statement of the case.  Thus, any defect in the timing of the 
notice of this information was harmless.  Prickett v. Nicholson, 
20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford 
statutory notice to claimant prior to initial rating decision by 
issuing notification letter after decision and readjudicating 
claim and notifying claimant of such readjudication in the 
statement of the case).

The RO also notified the Veteran about the information and 
evidence that VA will seek to provide.  The July 2009 letter 
indicated that reasonable efforts would be made to help him 
obtain evidence necessary to support his claims including that VA 
would request any pertinent records held by Federal agencies, 
such as military records, and VA medical records.  The Veteran 
was also informed that a medical examination would be provided or 
that a medical opinion would be obtained if it was determined 
that such evidence was necessary to make a decision on his 
claims.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  The July 2009 letter 
notified the Veteran that he must provide enough information 
about his records so that they could be requested from the agency 
or person that has them.  It was also requested that he complete 
and return the enclosed VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, if there were any private medical records that he would 
like VA to obtain on his behalf.  In addition, the letter 
informed him that it was his responsibility to ensure that VA 
receives all requested records that are not in the possession of 
a Federal department or agency.

Further, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.

The July 2009 letter informed the Veteran of the type of evidence 
necessary to establish a disability rating and effective date.  
Therefore, all notification requirements have been met.  

VA has also fulfilled its duty to assist the Veteran by obtaining 
identified and available evidence needed to substantiate the 
claims, including VA treatment records and private treatment 
records.  Initially, the Board observes that the Veteran reported 
that he receives Social Security Administration (SSA) benefits.  
See November 2009 VA examination report.  VA must obtain SSA 
records, if either there is an SSA decision pertaining to a 
medical condition related to the one for which the Veteran is 
seeking service connection or there are specific allegations 
"giv[ing] rise to a reasonable belief" that the SSA records may 
pertain to the claimed disability.  Golz v. Shinseki, 590 F.3d 
1370 (Fed. Cir. 2010).  Here, the record does not show and the 
Veteran has not asserted that his SSA benefits were related to 
his claimed hypertension or his service-connected diabetes 
mellitus, type II.  Indeed, during the November 2009 VA 
examination, the Veteran stated that he received SSA benefits for 
his asthma, which is not an issue on appeal.  Accordingly, there 
is no indication that the SSA records are pertinent to the 
present appeal and, therefore, a remand is not required to obtain 
these records.  

Also, in accordance with the May 2009 remand directives, the RO 
requested VA treatment records from the Daytona Beach VA clinic 
from 1982 to the present.  VA treatment records were received 
from 2004 to 2006 and the VA facility responded that no other 
records were available.  Therefore, the Board finds that any 
further efforts to obtain such records would be futile.  See 38 
C.F.R. §3.159(c)(2).  

In addition, the May 2009 remand requested that the RO attempt to 
obtain information regarding the Veteran's reports of private 
medical treatment and acquire such records.  The Veteran was sent 
a letter in July 2009; however, the Veteran did not respond to 
the letter or provide information regarding his private 
treatment.  While VA has a duty to assist the Veteran in 
substantiating his claim, that duty is not a one-way street.  
Woods v. Gober, 14 Vet. App. 214, 224 (2000).  In light of the 
above, the Board finds that the RO substantially complied with 
the May 2009 remand instructions.  See Stegall v. West, 11 Vet. 
App. 268 (1998), Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Furthermore, the Veteran was afforded VA examinations in 
connection with his claims in October 2004 and November 2009.  
Concerning these examinations, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  With respect to the Veteran's claim for 
service connection for hypertension, the Board notes that the 
October 2004 and November 2009 VA examination reports are more 
than adequate, as they were predicated on a full reading of the 
treatment records in the Veteran's claims file and considered all 
of the pertinent evidence of record, to include the statements of 
the Veteran, and provided a complete rationale for the opinions 
stated, relying on the records reviewed.  The Board notes that 
the VA examination reports did not provide an opinion as to 
whether the Veteran's hypertension was related to active service.  
However, the service treatment records are completely negative 
for any mention of hypertension, and there is no evidence 
relating the Veteran's hypertension to active service.  
Therefore, a remand for an additional VA examination is not 
necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the Veteran's claim for a higher disability 
rating for diabetes mellitus, type II, the Board finds that the 
examinations are adequate.  The claims file was reviewed, the 
manifestations of the Veteran's service-connected disability were 
described fully, and the reports provided the medical information 
needed to address the rating criteria relevant to this case.  In 
addition, the November 2009 VA examination addressed the 
questions as requested in the May 2009 remand directives.  
Therefore, the Board finds that the May 2009 remand directives 
were substantially completed.  See Stegall v. West, 11 Vet. App. 
268 (1998), Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

For these reasons, the Board concludes that VA has fulfilled the 
duty to assist the appellant in this case.  Further, the Board 
concludes that the Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claims and 
did in fact participate.  Washington v. Nicolson, 21 Vet. App. 
191 (2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal.

II.  Law And Analysis

A.	 Increased Rating

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1. Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure a 
more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
present level of the Veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where a Veteran appeals the initial rating assigned for a 
disability when a claim for service connection for that 
disability has been granted, evidence contemporaneous with the 
claim for service connection and with the rating decision 
granting service connection would be most probative of the degree 
of disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether an 
[initial] rating on appeal was erroneous . . . ." Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained 
during the appeal period indicates that the degree of disability 
increased or decreased following the assignment of the initial 
rating, "staged" ratings may be assigned for separate periods 
of time based on facts found.  Id.; see also Hart v. Mansfield, 
21 Vet. App. 505 (2007) (VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of severity 
throughout the entire time period the increased rating claim has 
been pending).

In this case, the Veteran's diabetes mellitus type II has been 
rated as 20 percent disabling under the provisions of 38 C.F.R. § 
4.119, DC 7913.

Under DC 7913, a 20 percent rating is warranted for diabetes 
requiring insulin and a restricted diet, or an oral hypoglycemic 
agent and a restricted diet.  A 40 percent rating requires 
insulin, a restricted diet, and regulation of activities.  A 60 
percent rating requires insulin, a restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations per 
year or twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.

Note 1 of Diagnostic Code 7913 provides that compensable 
complications of diabetes will be rated separately and that 
noncompensable complications are considered part of the diabetic 
process under Diagnostic Code 7913.  See 38 C.F.R. § 4.119, 
Diagnostic Code 7913, Note (1) (2009).

The VA treatment records reveal that the Veteran follows a 
restricted diet and takes insulin and oral medications for his 
service-connected diabetes mellitus, type II.  In the November 
2004 VA treatment record, the examining physician encouraged the 
Veteran to start walking.  

The Veteran was afforded a VA examination in October 2004.  The 
Veteran stated that he did not have ketoacidosis or hypoglycemia 
and did not have any hospitalization.  It was noted that the 
Veteran's weight was stable, he followed an 1800 calorie ADA 
diet, and the Veteran's activities were not restricted.    

The Veteran was afforded a VA examination in November 2009.  The 
Veteran reported that his symptoms of diabetes mellitus type II 
included thirst and frequent urination.  He stated that he had 
one or two episodes of hypoglycemia or ketoacidosis.  The Veteran 
explained that his problem was high blood sugar.  The examiner 
noted that the Veteran's activities were not restricted to 
prevent hypoglycemia.  His current treatments included a special 
diet, oral medication of Januvia, and insulin injections.  He 
received diabetic medical care every 3 months.  The examiner 
noted that the Veteran was not restricted in his ability to 
perform strenuous activities.  In addition, the Veteran's 
diabetic complications did not require hospitalization.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to an initial disability rating in excess 
of 20 percent for diabetes mellitus, type II.  Although the 
Veteran noted that he uses insulin and has a restricted diet, 
there is no indication that his activities are regulated.  The 
Board recognizes that the Veteran submitted a statement in May 
2010 and explained that his exercise was restricted and limited 
due to his diabetes mellitus, type II.  However, there is no 
evidence that any health-care provider has instructed the Veteran 
to avoid strenuous occupational and recreational activities due 
to his service-connected diabetes.  See Diagnostic Code 7913.  As 
noted above, the Veteran was encouraged by his VA physician to 
exercise.  In addition, the VA examination reports noted that the 
Veteran's activities were not restricted.  See Camacho v. 
Nicholson, 21 Vet. App. 360, 365 (2007) (holding that medical 
evidence is required to show that occupational and recreational 
activities have been restricted, for purposes of Diagnostic Code 
7913 providing a 40 percent disability rating for diabetes when 
the diabetes requires insulin, restricted diet, and regulation of 
activities).  Therefore, the Veteran has not been shown to meet 
the criteria for an increased disability rating.  38 C.F.R. §§ 
4.7, 4.119, Diagnostic Code 7913.

In reaching this conclusion, the Board acknowledges the Veteran's 
belief that his symptoms are more severe than the current 
disability rating reflects.  The Board must consider the entire 
evidence of record when analyzing the criteria laid out in the 
ratings schedule.  While the Board recognizes that the Veteran is 
competent to provide evidence regarding his symptomatology, he is 
not competent to provide an opinion regarding the severity of his 
symptomatology.  Such evidence must come from a medical 
professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In conclusion, the Board finds that Veteran's level of disability 
more closely approximates the criteria for an initial 20 percent 
disability rating and a higher rating is not warranted at any 
point during the instant appeal.  See Fenderson v West, 12 Vet. 
App. 119, 126 (1999).  The preponderance of the evidence weighs 
against the Veteran's claim and, therefore, the benefit of the 
doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 
2002); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Consequently, the Veteran's claim for an increased 
disability rating in excess of 20 percent for diabetes mellitus, 
type II is denied.  

Finally, the Board recognizes that the RO granted service 
connection for diabetes mellitus with peripheral neuropathy of 
the hands and feet.  As noted above, Note 1 of DC 7913 provides 
that compensable complications of diabetes will be rated 
separately and that noncompensable complications are considered 
part of the diabetic process under DC 7913.  See 38 C.F.R. § 
4.119, DC 7913, Note (1) (2009).  In this respect, the Veteran's 
representative has contended that the Veteran is entitled to 
separate disability ratings for his peripheral neuropathy of the 
hands and feet.  

Peripheral neuropathy is not specifically listed in the rating 
schedule; therefore, it is rated analogously to a disability in 
which not only the functions affected, but anatomical 
localization and symptoms, are closely related.  38 C.F.R. § 
4.20.  The Veteran's peripheral neuropathy of the lower 
extremities is rated by analogy to incomplete paralysis of the 
sciatic nerve under DC 8520.  Under Diagnostic Code 8520, 
moderate incomplete paralysis of the sciatic nerve warrants a 20 
percent evaluation, moderately severe incomplete paralysis of the 
sciatic nerve warrants a 40 percent evaluation, and severe (with 
marked muscular atrophy) incomplete paralysis of the sciatic 
nerve warrants a 60 percent evaluation.  38 C.F.R. § 4.124a, DC 
8520.  

With respect to the Veteran's peripheral neuropathy of the hands, 
the disability is rated by analogy to DC 8515.  The Board 
recognizes that the November 2009 VA examiner noted that the 
nerves affected were the median, ulnar, and radial; however, the 
Veteran's reported symptoms and complaints are related to his 
hands and, therefore, the Board finds that DC 8515 is most 
appropriate.  Mild incomplete paralysis warrants a 10 percent 
rating (major or minor hand).  Moderate incomplete paralysis 
warrants a rating of 20 percent for the minor hand and 30 percent 
for the major hand.  Severe incomplete paralysis is assigned a 40 
percent rating for the minor hand a 50 percent rating for the 
major hand.  Where there is complete paralysis of the median 
nerve with the major hand inclined to the ulnar side; the index 
and middle fingers more extended than normal; considerable 
atrophy of the muscles of the thenar eminence; the thumb in the 
plane of the hand (ape hand); pronation incomplete and defective; 
absence of flexion of index finger and feeble flexion of middle 
finger; an inability to make a fist; the index and middle fingers 
remain extended; an inability to flex the distal phalanx of 
thumb; defective opposition and abduction of the thumb, at right 
angles to palm; weakened wrist flexion; and pain with trophic 
disturbances; a 70 percent evaluation is warranted.  A 60 percent 
evaluation is warranted for the minor hand with the above 
symptoms.  38 C.F.R. § 4.124a, DC 8515 (2009).

The term "incomplete paralysis," with this and other peripheral 
nerve injuries, indicates a degree of lost or impaired function 
substantially less than the type picture for complete paralysis 
given with each nerve, whether due to varied levels of the nerve 
lesion or to partial regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or at most, 
the moderate degree.

Here, the records show that the Veteran uses diabetic footwear 
and complains of pain, tingling, and sensory loss in his hands 
and feet.  The November 2009 VA examination report evaluated the 
Veteran's peripheral neuropathy.  The examiner noted that the 
Veteran's light tough of the right and left upper extremities and 
the right and left lower extremities was decreased.  The left 
bicep and right bicep reflexes were 2+, the left tricep right 
tricep reflexes were 2+, the left knee and right knee reflexes 
were 2+, and the left and right ankle reflexes were 2+.  However, 
the vibration and pain were normal.  In addition, the examiner 
stated that there was no muscle atrophy present, no abnormal 
muscle tone or bulk, no tremors, tics, or other abnormal 
movements.  Furthermore, the examiner stated that the function of 
the joint was not affected by the nerve disorder.  The Veteran's 
gait and balance were also normal.  

In light of the aforementioned evidence and in resolving the 
benefit of the doubt in favor of the Veteran, the Board finds 
that the Veteran is entitled to a 10 percent disability rating 
for the left lower extremity, a 10 percent disability rating for 
the right lower extremity, a 10 percent disability rating for the 
right hand, and a 10 percent disability rating for the left hand 
for mild incomplete paralysis.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 4.124a, DCs 8515, 8520.  A rating in excess of 
10 percent is not warranted as there is no evidence of moderate 
incomplete paralysis.  Indeed, the examiner noted that there was 
no joint dysfunction, no atrophy, and a normal gait.  Moreover, 
the examiner explained that there was no paralysis present.  As 
such, the criteria for higher ratings of 20 percent have not been 
met.  

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board finds 
that the record does not reflect that the Veteran's disability is 
so exceptional or unusual as to warrant the assignment of a 
higher rating on an extra-schedular basis.  See 38 C.F.R. § 
3.321(b)(1) (2009).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule and the assigned schedular evaluation is therefore 
adequate, and no extraschedular referral is required.  Id., see 
also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, VA must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization). 

In this case, the Veteran has not contended that his service-
connected disability has caused frequent periods of 
hospitalization or marked interference with employment. Indeed, 
during the November 2009 VA examination, the Veteran stated that 
he was unemployed, but related his unemployment to his 
nonservice-connected asthma.  Additionally, and of greater 
import, the Board finds that the rating criteria to evaluate the 
Veteran's diabetes mellitus, type II, reasonably describe the 
claimant's disability level and symptomatology.  Therefore, the 
Veteran's disability picture is contemplated by the rating 
schedule and no extraschedular referral is required.  38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash 
v. Brown, 8 Vet. App. 218 (1995).

Moreover, in light of the Veteran's recent admission (at the 
November 2009 VA examination) that his unemployment is related to 
his nonservice-connected asthma (and not to his service-connected 
diabetes), the Board finds that any further discussion of the 
issue of entitlement to a total disability rating based on 
individual unemployability due to service-connected disability is 
not necessary.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

B.	Service Connection For Hypertension

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease. If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and (3) 
competent evidence of a nexus or connection between the disease, 
injury, or event in service and the current disability.  Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson 
v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical 
evidence is required to meet the requirement that the evidence be 
"competent."  However, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 
309 (2007).

Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service- connected disease or 
injury.  38 C.F.R. § 3.310(a).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a Veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. App. 
at 448. Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. Davis 
v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from 
October 10, 2006; however, the new provisions require that 
service connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability and 
comparing it to current level of disability.  71 Fed. Reg. 52744-
47 (Sept. 7, 2006).  Although the stated intent of the change was 
merely to implement the requirements of Allen v. Brown, 7 Vet. 
App. 439 (1995), the new provisions amount to substantive changes 
to the manner in which 38 C.F.R. § 3.310 has been applied by VA 
in Allen-type cases since 1995.  Consequently, the Board will 
apply the older version of 38 C.F.R. § 3.310, which is more 
favorable to the claimant because it does not require the 
establishment of a baseline before an award of service connection 
may be made.

In order to establish entitlement to service connection on this 
secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) medical evidence establishing a nexus (i.e., link) between 
the service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
preponderance of the evidence is against the grant of service 
connection for hypertension on a direct basis.

Initially, the Board notes that the Veteran has a current 
disability.  The VA treatment records show numerous diagnoses of 
hypertension.  

However, the Veteran's service treatment records are negative for 
any findings, notations, or documentation of hypertension.  
Furthermore, in the November 1965 report of medical history and 
June 1982 report of medical history, the Veteran checked no as to 
having experienced any high blood pressure.  

Moreover, the medical evidence of record does not show that the 
Veteran sought treatment for hypertension immediately following 
his service or for many years thereafter.  Indeed, the first 
diagnosis of hypertension is not noted until 2000, more than 15 
years after separation from active service.  The Board finds this 
gap in time significant and it weighs against the existence of a 
link between his current hypertension and his time in service.  
Cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding, in an aggravation context, that the Board may consider 
a prolonged period without medical complaint when deciding a 
claim).  Therefore, the Board finds that Veteran's hypertension 
did not manifest in service.

In addition to the lack of evidence showing that hypertension 
manifested during service or within close proximity thereto, the 
medical evidence of record does not link the Veteran's current 
hypertension to the Veteran's military service.  Moreover, the 
Veteran has not alleged that his hypertension is directly related 
to service.  Rather, he maintains that his hypertension is 
secondary to his service-connected diabetes mellitus, type II.  
Therefore, the Board finds that hypertension did not manifest 
during service and has not been shown to be causally or 
etiologically to an event, disease, or injury in service.

In light of the above, the Board finds that the preponderance of 
the evidence weighs against service connection for hypertension, 
on a direct basis.  Therefore, this aspect of the Veteran's 
service connection claim must be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Furthermore, in considering the evidence of record under the laws 
and regulations as set forth above, the Board concludes that the 
Veteran is also not entitled to service connection for 
hypertension on a secondary basis.  As noted above, the Veteran 
has a current diagnosis of hypertension and is service-connected 
for diabetes mellitus,  type II.  Thus, elements (1) and (2) of 
Wallin are met.

The outstanding question therefore is whether there is medical 
evidence establishing a nexus (i.e., link) between the service-
connected diabetes mellitus, type II and hypertension.  

In this respect, there is no medical evidence of record linking 
the Veteran's hypertension to his service-connected diabetes 
mellitus type II.  During the October 2004 VA examination report, 
the examiner opined that the Veteran had essential hypertension, 
unrelated to diabetes mellitus with normal kidney function.  
Importantly, the November 2009 VA examiner reviewed the claims 
file and pointed out that the Veteran's hypertension preceded the 
diagnosis of diabetes mellitus, type II.  The Veteran had intact 
renal function.  The Veteran's diabetes mellitus, type II with 
peripheral neuropathy of the hands and feet did not cause or in 
any way contribute to the Veteran's essential hypertension.  The 
examiner stated again that the hypertension was not worsened or 
increased by the Veteran's diabetes.  

The Board attributes much probative value to the VA examiner's 
opinion as the claims file was reviewed, the examiner considered 
the Veteran's statements, and provided a medical opinion based on 
the evidence of record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008) (the probative value of a medical opinion comes from 
when it is the factually accurate, fully articulated, and sound 
reasoning for the conclusion, not the mere fact that the claims 
file was reviewed).  Although the October 2004 VA examination 
report shows that the Veteran reported that his diabetes was 
diagnosed in 1996 and his hypertension was diagnosed in 1997, the 
objective medical evidence does not support the Veteran's 
contentions.  Indeed, the Board notes that the private treatment 
records show findings of high blood pressure and a diagnosis of 
well-controlled hypertension in the January 2000 private 
treatment record.  The first notation with respect to diabetes is 
noted in an August 2000 private treatment record, which stated 
that the Veteran had glucose intolerance.  As such, the Board 
assigns greater probative value to the objective medical evidence 
of record which shows that the hypertension predated the 
Veteran's diabetes mellitus, type II.  

The Board recognizes the Veteran's personal statements with 
respect to the etiology of his hypertension.  Lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see 
also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  The 
Board acknowledges that the Veteran is competent to give evidence 
about what he experienced.  See Charles v. Principi, 16 Vet. App. 
370, 374 (2002) (finding Veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence requires 
facts perceived through the use of the five senses).  However, 
the Veteran's contentions are statements of the effect of a 
service-connected disability on his hypertension.  Such 
statements clearly fall within the realm of opinions requiring 
medical expertise.  The Veteran has not demonstrated any such 
expertise.  Hence, his contentions are not competent medical 
evidence of causation or aggravation.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the Veteran's claim of 
service connection for hypertension on a secondary basis.  As the 
preponderance of the evidence is against the claim, the benefit 
of the doubt doctrine is not for application in the instant case.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, 
the benefit sought on appeal with respect to this service 
connection claim must be denied.


ORDER

Entitlement to an initial disability rating in excess of 20 
percent for diabetes mellitus, type II is denied.  

Entitlement to a separate disability rating of 10 percent for 
peripheral neuropathy of the left lower extremity is granted, 
subject to the regulations governing the award of monetary 
benefits.  

Entitlement to a separate disability rating of 10 percent for 
peripheral neuropathy of the right lower extremity is granted, 
subject to the regulations governing the award of monetary 
benefits.  

Entitlement to a separate disability rating of 10 percent for 
peripheral neuropathy of the right hand is granted, subject to 
the regulations governing the award of monetary benefits.  

Entitlement to a separate disability rating of 10 percent for 
peripheral neuropathy of the left hand is granted, subject to the 
regulations governing the award of monetary benefits.  

Entitlement to service connection for hypertension to include as 
secondary to service-connected diabetes mellitus, type II is 
denied.  



____________________________________________
Theresa M. Catino
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


